Citation Nr: 1535612	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  08-37 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder manifested by memory loss.

2.  Entitlement to service connection for an acquired psychiatric disorder manifested by memory loss.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to November 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified at a June 2009 hearing held at the RO before a Decision Review Officer and a May 2015 hearing held at the RO before the undersigned Veterans Law Judge.  Transcripts of both hearings are of record.

The Board has reviewed all relevant documents in the Veterans Benefits Management System (VBMS) and Virtual VA paperless files in its consideration of the appeal.  


FINDINGS OF FACT

1.  In the absence of a timely perfected appeal, the February 2004 rating decision denying entitlement to service connection for memory loss is final.

2.  Evidence submitted since the February 2004 rating decision raises a reasonable possibility of substantiating this claim.

3.  An acquired psychiatric disorder manifested by memory loss began during service.

4.  In the absence of a timely perfected appeal, the February 2004 rating decision denying entitlement to service connection for sleep apnea is final.

5.  Evidence submitted since the February 2004 rating decision raises a reasonable possibility of substantiating this claim.  

6.  Sleep apnea began during service.  


CONCLUSIONS OF LAW

1.  The February 2004 rating decision is final.  New and material evidence sufficient to reopen the claim of entitlement to service connection for an acquired psychiatric disorder manifested by memory loss has been submitted.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2015).  

2.  Resolving reasonable doubt in the Veteran's favor, an acquired psychiatric disorder manifested by memory loss was incurred in service.  38 U.S.C.A. §§  1110, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.159, 3.303 (2015).  

3.  The February 2004 rating decision is final.  New and material evidence sufficient to reopen the claim of entitlement to service connection for sleep apnea has been submitted.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103.  

4.  Resolving reasonable doubt in the Veteran's favor, sleep apnea was incurred in service.  38 U.S.C.A. §§  1110, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§  3.102, 3.159, 3.303.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board considered the regulations pertaining to VA's statutory duty to assist the Veteran with the development of facts pertinent to his claims.  Given the favorable actions taken herein, the Board finds that no further assistance in developing the facts pertinent to the Veteran's claims is required at this time.  

New and Material Evidence

With regard to the claim of entitlement to service connection for an acquired psychiatric disorder manifested by memory loss, the Veteran underwent a November 2010 VA psychiatric examination which diagnosed him with an unspecified cognitive disorder manifested by aphasia.  The Board therefore finds that the November 2010 VA examination report relates to at least one of the unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim, thus satisfying the criteria of 38 C.F.R. § 3.156(a) for new and material evidence.

With regard to the claim of entitlement to service connection for sleep apnea, the record contains an October 2007 VA sleep study diagnosing the Veteran with severe obstructive sleep apnea.  The Board therefore finds that the October 2007 VA treatment record relates to at least one of the unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim, thus satisfying the criteria of 38 C.F.R. § 3.156(a) for new and material evidence.

Service Connection - Relevant Laws and Regulations

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1137; 38 C.F.R. §§ 3.303, 3.304 (2015).  To prevail on the issue of service connection on the merits, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Acquired Psychiatric Disorder

The Veteran claims that his current acquired psychiatric disorder manifested by memory loss was incurred during his period of active service. 

The Veteran's service treatment records contain multiple complaints of memory difficulties.  The Board notes that lay witnesses are competent to relate observable symptomatology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds that the Veteran's statements during his active service are credible and consistent with each other and with later diagnoses.

In May 2003, the Veteran underwent a VA neuropsychological examination.  The VA examiner diagnosed the Veteran with an unspecified cognitive disorder manifested by aphasia.  The Veteran's most recent VA examination was in November 2010.  That examiner arrived at the same diagnosis.  

Medical evidence dated six months after the Veteran was discharged from service shows that the he was diagnosed with an unspecified cognitive disorder manifested by aphasia, a diagnosis that has persisted to the most recent VA examination.  The Board therefore finds that the evidence supports a finding that the Veteran's acquired psychiatric disorder manifested by memory loss was incurred in service.  Accordingly, the claim is granted.

Sleep Apnea

The Veteran claims that his current sleep apnea was incurred during his period of active service. 

The Veteran's service treatment records contain a December 1995 sleep study in which he was diagnosed with obstructive sleep apnea.  An October 2007 VA sleep study diagnosed the Veteran with severe obstructive sleep apnea.  During the May 2015 hearing, the Veteran testified that he continues to receive treatment for sleep apnea via a CPAP device.  

Medical evidence both during and after the Veteran's active service shows a diagnosis of obstructive sleep apnea.  The Veteran testified credibly that he continues to receive treatment for the disorder.  The Board therefore finds that the evidence supports a finding that the Veteran's sleep apnea was incurred in service.  Accordingly, the claim is granted.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder manifested by memory loss is reopened.  

Entitlement to service connection for an acquired psychiatric disorder manifested by memory loss is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for sleep apnea is reopened.  

Entitlement to service connection for sleep apnea is granted.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


